                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMPLETE BUSINESS SOLUTIONS                   :
GROUP,                                        :
          Plaintiff,                          :
                                              :                 CIVIL ACTION
       v.                                     :                 NO.: 17-4069
                                              :
THOMAS ALAN SEUSS,                            :
         Defendant.                           :

                                          ORDER

       AND NOW, this 24th day of June, 2019, upon consideration of Defendant’s Motion for

Reconsideration (ECF No. 20) of this Court’s Order dated September 11, 2018 (ECF No. 19),

which denied Defendant’s Motion to Open Confession of Judgment (ECF No. 2), Plaintiff’s

Opposition to Defendant’s Motion for Reconsideration (ECF No. 23), and Defendant’s Reply

(ECF No. 30), it is hereby ORDERED that Defendant’s Motion for Reconsideration is

GRANTED, in part, and DENIED, in part as follows:

              1. Defendant’s Motion for Reconsideration is DENIED as to the December 2016
                 Factoring Agreement (ECF No. 2-5).

              2. Defendant’s Motion for Reconsideration is GRANTED as to the April 2017
                 Factoring Agreement (ECF No. 2-6).

       It is further ORDERED that this Court’s Order dated September 11, 2018 is VACATED

as to the April 2017 Factoring Agreement, and Defendant’s Motion to Open Confession of

Judgment is GRANTED as to the April 2017 Factoring Agreement only. The confession of

judgment entered as to the December 2016 Factoring Agreement shall remain in effect.

                                                         BY THE COURT:



                                                         /s/ C. Darnell Jones, II
                                                         C. DARNELL JONES, II          J.
